DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action mailed on 12/09/2021 was examined based on the claims before the Preliminary Amendment filed on 05/18/2021. This Office Action is being sent out as a supplemental office action which addresses the claims in the preliminary amendment. 
Claims 1-20 are canceled. 
Claims 21-40 are new and currently pending examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,657,555 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The instant application is slightly broader than the patent. Therefore, the patent is in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23 and 33 recite the limitation “wherein at least one of the available merchant identifier comprises a merchant identifier acquired from the user.” However, the specification fails to reasonably convey acquiring a merchant identifier from a user. ¶ 86 states that “financial service provider device 130 may acquire one or more merchant identifiers (e.g., merchant names) that are associated with a merchant location where the user is located.” ¶ 87 states that “financial service provider device 130 may acquire merchant identifier that is associated with a merchandising card from an API, database 240, cloud service 250, outside resource, and/or one or more device locations.” However, these paragraphs do not reasonable convey that the acquiring is from a user. Therefore, the claims fail to comply with the written description requirement. 
Claims 24 and 34 recite the limitation “wherein at least one of the available merchant identifier is associated with a merchant code.” However, the specification fails to reasonably convey what a merchant code is. While a merchant category code is known in the art as a four-digit number that a credit card issuer uses to categorize 1, the specification fails to reasonably convey what is covered a merchant code. ¶ 60 of Applicant’s published specification states that “[m]erchant identifiers may include merchant names, merchant codes, merchant category codes, ticker symbols, or the like.” However, under the broadest reasonable interpretation, a merchant code can be a merchant category code and/or a ticker symbol. Therefore, the claims fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 24 and 34 recite the limitation “wherein at least one of the available merchant identifier is associated with a merchant code.” However, it is unclear what is covered by a “merchant code”. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-40 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 21 recites, in part, the limitations of A method for providing […] notifications, the method comprising: acquiring […] a plurality of device locations associated with the mobile device at different instances in time, the device locations being determined […]; determining co-location at a first merchant by: determining a geofence associated with a physical location based on points surrounding a geographic area associated with the physical location; and determining, based on a first threshold number of devices locations inside the geofence within a predetermined time period, upon determining co-location at the first merchant, determining whether the first merchant is associated with a merchandising account associated with the mobile device; and upon determining that the first merchant is associated with a merchandising account associated with the mobile device: send a notification […]; and prepare the merchandising account for use at the physical location. These limitations describe or set forth the abstract idea in claim 21. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 21 recites the additional element(s) of “mobile device”, “from a mobile device”, “over a network”, “based on at least one of a global positioning system (GPS) of the mobile device or network location”, “acquiring an activation request from a user of the mobile device, the activation request being generated in response to the user interacting with the notification”, and “configuring a setting of the mobile device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “acquiring an activation request from a user of the mobile device, the activation request being generated in response to the user interacting with the notification” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount 
In Step 2B, the additional elements of “acquiring an activation request from a user of the mobile device, the activation request being generated in response to the user interacting with the notification” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least col. 1 lines 34-43 of U.S. Patent No. 9,088,281 B2, ¶ 5 of US 2014/0049120 A1, ¶ 25 of US 2010/0090854 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, routine and conventional sequence of events ordinarily triggered by the click of a hyperlink, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the 
Claims 22-24, 26-27, and 29 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 22-24, 26-27, and 29 do not recite any additional elements other than those recited in claim 21. Therefore, for the same reasons set forth with respect to claim 21, claims 22-24, 26-27, and 29 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 28 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., certain methods of organizing human activities and/or mental processes). Claim 28 recites the additional elements of “a link” and “the link, upon selection by the user, sends an activation request from the user”. In Step 2A Prong 2, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the abstract idea to a particular technological environment or field of use.  In Step 2B, these additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least col. 1 lines 34-43 of U.S. Patent No. 9,088,281 B2, ¶ 5 of US 2014/0049120 A1, ¶ 25 of US 2010/0090854 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, routine and conventional sequences of events ordinarily triggered by the click of a hyperlink, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 
“at least one of a push notification, a text message, an email, or a social media message.” Claim 30 recites the additional elements of “based on a machine learning algorithm”. However, in Steps 2A Prong 2 and in Step 2B, these additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 31 recites substantially similar limitations as claim 1. Therefore, claim 31 also recites an abstract idea in Step 2A Prong 1. Claim 32 recites the additional elements of “A system for providing mobile device notifications, the system comprising: one or more memory devices storing instructions; and one or more processors configured to execute instructions to perform operations comprising”, “from a mobile device over a network”, “based on at least one of a global positioning (GPS) of the mobile device or network location”, “acquiring an activation request from a user of the mobile device, the activation request being generated in response to the user interacting with the notification”, and “configuring a setting”. However, for the same reasons set forth with respect to claim 21, claim 31 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 32-34, 36-37, and 39 also recite limitations that are similar to the abstract ideas identified with respect to claim 21 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 22-24, 26-27, and 29 do not recite any additional elements other than those recited in claim 21. Therefore, for the same reasons set forth with respect to claim 21, claims 22-24, 26-27, and 29 also do not integrate the judicial exception into a practical application or amount to significantly more. 
“at least one of a push notification, a text message, an email, or a social media message.” Claim 38 recites the additional elements of “based on a machine learning algorithm”. However, in Steps 2A Prong 2 and in Step 2B, these additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 40 also recite limitations that are similar to the abstract ideas identified with respect to claim 31 (i.e., certain methods of organizing human activities and/or mental processes). Claim 40 recites the additional elements of “a link” and “the link, upon selection by the user, sends an activation request from the user”. In Step 2A Prong 2, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the abstract idea to a particular technological environment or field of use.  In Step 2B, these additional elements also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least col. 1 lines 34-43 of U.S. Patent No. 9,088,281 B2, ¶ 5 of US 2014/0049120 A1, ¶ 25 of US 2010/0090854 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, routine and conventional sequences of events ordinarily triggered by the click of a hyperlink, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al. (US Patent No. 9,639,894 B1) (hereinafter “Arnone”), in view of Wilen (US 2014/0163706 A1) (hereinafter “Wilen”).

As per Claim 21, Arnone discloses A method for providing mobile device notifications, the method comprising (Col. 1 lines 15-17 “Systems and methods”, Col. 5 lines 23-26 “alert the user when it is in the vicinity of any merchants with registered gift cards”. Also see at least Col. 13 lines 27-50.): 
acquiring, from a mobile device over a network, a plurality of device locations associated with the mobile device at different instances in time, the device locations being determined based on at least one of a global positioning system (GPS) of the mobile device or network location (Col. 5 lines 11-24 “In one embodiment, server 150 may monitor a location of mobile device 120 in order to determine if mobile device 120 is near merchant 160. In one embodiment, mobile device 120 may periodically be requested to provide server 150 with GPS location data. In another embodiment, merchant 160 may detect the 120 when it is in the vicinity of merchant 160 for proximity marketing. In one embodiment, NFC, Bluetooth Low Energy (LBE), Bluetooth, or similar technology may be used to detect the presence of mobile device 120.” Also see citations below.); 
determining co-location at a first merchant by (Col. 3 lines 45-55 “In one embodiment, the user may be notified of gift card balances for merchants in the user's vicinity. For example, as a user approaches a merchant with whom the user has a linked gift card, system may notify the user that he or she is near the merchant, and the gift card balance that the user has with the merchant. In one embodiment, the user may also be provided with marketing information for the user (e.g., offers, sales, specials, discounts, etc.). In one embodiment, the user may customize the notifications (e.g., the frequency, balance thresholds, merchants, etc.) as necessary and/or desired”. Also see citations above.): 
determining a geofence associated with a physical location based on points surrounding a geographic area associated with the physical location (Col. 8 lines 45-52 “In step 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location.” Also see citations above.); and 
determining, based on a first threshold number of device locations inside the geofence within a predetermined time period (Col. 8 lines 39-52 “In step 525, the system may monitor a location of a mobile electronic device that may be registered to the user. For example, the GPS location of the user's registered mobile electronic device may be periodically received by the system. In another embodiment, the location of the user may be determined from social media, text analytics of messages sent and/or received by the user, etc. In still another embodiment, the location of the user may be determined from the user's calendar entries and associated locations. In step 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location.” The Examiner notes that under the broadest reasonable interpretation, a threshold number of device locations inside the geofence within a predetermined time period can be one device location within a period of time. Also see citations above.), 
upon determining co-location at the first merchant, determining whether the first merchant is associated with a merchandising account associated with the mobile device (Col. 3 lines 45-55 “the user may be notified of gift card balances for merchants in the user’s vicinity. Col. 8 lines 39-52 “In step 525, the system may monitor a location of a mobile electronic device that may be registered to the user. For example, the GPS location of the user's registered mobile electronic device may be periodically received by the system. In another embodiment, the location of the user may be determined from social media, text analytics of messages sent and/or received by the user, etc. In still another embodiment, the location of the user may be determined from the user's calendar entries and associated locations. In step 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location.” Also see citations above.); and 
upon determining that the first merchant is associated with a merchandising account associated with the mobile device (Col. 3 lines 45-55 “the user may be notified of gift card balances for merchants in the user’s vicinity. Col. 8 lines 39-52 “In step 525, the system may monitor a location of a mobile electronic device that may be registered to the user. For 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location.” Also see citations above.): 
sending a notification to the mobile device (Col. 5 lines 23-26 “In another embodiment, mobile device 120 and/or an application executed by mobile device 120 may monitor its location and alert the user when it is in the vicinity of any merchants with registered gift cards.” Col. 8 lines 30-60 “In step 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location. If the monitored location is within a predetermined distance of the merchant, in step 535, the system may alert the user. In one embodiment, the alert may be provided by SMS, email, push notification on a mobile device, etc. In one embodiment, a mobile application may provide the notification.” Also see citations above.),
and -3-Continuation of Application No.: 15/832,449Attorney Docket No.: 05793.3643-02000configuring a setting of the mobile device to prepare the merchandising account for use at the physical location (The Examiner notes that the italicized and underlined limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least Col. 5 lines 3-22 “In one embodiment, financial institution 180 may present messages to the customer, such as gift card  requests to confirm the use of the gift card, any promotions involving the presented account that would be missed by using the gift card, etc. via a point of sale station at merchant 160, on computer 110, mobile device 120 or on kiosk 120. In one embodiment, the messages may be provided via a separate communication channel (e.g., by SMS, email, etc.) to a registered device. In one embodiment, server 150 may monitor a location of mobile device 120 in order to determine if mobile device 120 is near merchant 160. In one embodiment, mobile device 120 may periodically be requested to provide server 150 with GPS location data. In another embodiment, merchant 160 may detect the presence of mobile device 120 when it is in the vicinity of merchant 160 for proximity marketing. In one embodiment, NFC, Bluetooth Low Energy (LBE), Bluetooth, or similar technology may be used to detect the presence of mobile device 120. In another embodiment, mobile device 120 and/or an application executed by mobile device 120 may monitor its location and alert the user when it is in the vicinity of any merchants with registered gift cards.” Also see citations above.).
While Arnone discloses all of the above limitations, including sending a notification to a mobile device upon determining that the first merchant is associated with a merchandising account associated with the mobile device, Arnone fails to explicitly disclose acquiring an activation request from a user of the mobile device, the activation request being generated in response to the user interacting with the notification.
However, in the same field of endeavor of at least merchandising cards, Wilen teaches acquiring an activation request from a user of the mobile device (Arnone disclose the limitation of “of the mobile device” in at least Col. 5 lines 3-22.), the activation request being generated in response to the user interacting with the notification (¶ 6 “The gift cart may be a virtual e-card, for example, a card that is accessed by clicking on a web link that opens the e-card in a web browser”.) Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the notification to the mobile device as disclosed by Arnone, by combining the acquiring of an activation request from the 

As per Claim 25, Arnone disclose wherein the notification comprises at least one of a push notification, a text message, an email, or a social media message (Col. 5 lines 23-26 “In another embodiment, mobile device 120 and/or an application executed by mobile device 120 may monitor its location and alert the user when it is in the vicinity of any merchants with registered gift cards.” Col. 8 lines 30-60 “In step 530, the system may determine whether the monitored location is within a predetermined distance of a merchant with which the user has a registered gift card. In one embodiment, the predetermined distance may be set by the user as a preference. In another embodiment, the predetermined distance may be within the same shopping center/facility as the monitored location. If the monitored location is within a predetermined distance of the merchant, in step 535, the system may alert the user. In one embodiment, the alert may be provided by SMS, email, push notification on a mobile device, etc. In one embodiment, a mobile application may provide the notification.” Also see citations above.).

As per Claim 31, it recites substantially similar limitations as claim 21. Therefore, it is rejected using the same rationale. 

As per Claim 35, it recites substantially similar limitations as claim 25. Therefore, it is rejected using the same rationale. 

Claims 22-24 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Wilen, in further view of Wuoti et al. (US 2012/0191512 A1) (hereinafter “Wuoti”).

As per Claim 22, Arnone discloses wherein determining whether the first merchant is associated with the merchandising account comprises (Col. 3 lines 45-55 and Col. 8 lines 39-52. Also see citations above.): 
[…] being associated with merchandising accounts associated with the mobile device (Col. 3 lines 45-55 and Col. 8 lines 39-52. Also see citations above.). 
While the combination of Arnone/Wilen teach all of the above limitations, including determining whether a user of a mobile device is near a merchant who is associated with the merchandising account, they fail to explicitly teach acquiring a first merchant identifier associated with the first merchant; acquiring a plurality of available merchant identifiers, the available merchant identifiers […]; and determining whether the first merchant identifier matches at least one of the available merchant identifiers.
However, in the same field of endeavor, Wuoti teaches acquiring a first merchant identifier associated with the first merchant (¶ 48 “Referring again to FIGS. 3 and 4, another aspect of the disclosed embodiments can be illustrated by an example where mobile terminal MT2 is making a check-in claiming to be in shop A [i.e., acquiring a first merchant identifier associated with the first merchant]. Again the process involves measuring coarse information from A-GPS S3.3 to determine possible locations where mobile terminal MT2 could be (i.e. in Shop A, B, C, D, E or F) [i.e., acquiring a plurality of available merchant identifiers] to determine if shop A is in the list of shops available for check-in [i.e., determining whether the first merchant identifier matches at least one of the available merchant identifiers]. Next, the WLAN Access Point radio signals S3.4 are scanned and the A-GPS and AP data is sent S3.6 to the verification ; 
acquiring a plurality of available merchant identifiers, the available merchant identifiers […] (¶ 48 “Referring again to FIGS. 3 and 4, another aspect of the disclosed embodiments can be illustrated by an example where mobile terminal MT2 is making a check-in claiming to be in shop A [i.e., acquiring a first merchant identifier associated with the first merchant]. Again the process involves measuring coarse information from A-GPS S3.3 to determine possible locations where mobile terminal MT2 could be (i.e. in Shop A, B, C, D, E or F) [i.e., acquiring a plurality of available merchant identifiers] to determine if shop A is in the list of shops available for check-in [i.e., determining whether the first merchant identifier matches at least one of the available merchant identifiers]. Next, the WLAN Access Point radio signals S3.4 are scanned and the A-GPS and AP data is sent S3.6 to the verification service 404/403. The verification service 404/403 analyzes the received data (for example info about AP1, AP5 and AP2). First the user's position is determined using the A-GPS data, if it is considered close enough to the check-in location, it proceeds with comparing the measured WLAN AP signals with those that have been pre-recorded, i.e. fingerprint matching. The data is analyzed and if a fingerprint match is found the check-in is verified as true. In the above example, the fingerprint of the location of MT2 does not correlate sufficiently with the fingerprint of the store A, since mobile terminal MT2 is located outside of the building. Thus, verification service 404/403 will ; and 
determining whether the first merchant identifier matches at least one of the available merchant identifiers (¶ 48 “Referring again to FIGS. 3 and 4, another aspect of the disclosed embodiments can be illustrated by an example where mobile terminal MT2 is making a check-in claiming to be in shop A [i.e., acquiring a first merchant identifier associated with the first merchant]. Again the process involves measuring coarse information from A-GPS S3.3 to determine possible locations where mobile terminal MT2 could be (i.e. in Shop A, B, C, D, E or F) [i.e., acquiring a plurality of available merchant identifiers] to determine if shop A is in the list of shops available for check-in [i.e., determining whether the first merchant identifier matches at least one of the available merchant identifiers]. Next, the WLAN Access Point radio signals S3.4 are scanned and the A-GPS and AP data is sent S3.6 to the verification service 404/403. The verification service 404/403 analyzes the received data (for example info about AP1, AP5 and AP2). First the user's position is determined using the A-GPS data, if it is considered close enough to the check-in location, it proceeds with comparing the measured WLAN AP signals with those that have been pre-recorded, i.e. fingerprint matching. The data is analyzed and if a fingerprint match is found the check-in is verified as true. In the above example, the fingerprint of the location of MT2 does not correlate sufficiently with the fingerprint of the store A, since mobile terminal MT2 is located outside of the building. Thus, verification service 404/403 will inform check-in service 12 that the user is not in store A.” Also see at least ¶¶ 41, 49 and 63.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the location based merchandising account notification as taught by the combination of Arnone/Wilen, by combining identifying of merchant identifiers matching at least one of the available merchant identifiers as taught by Wuoti, because doing so would confirm that a user is indeed at or near a particular merchant which would be useful in targeted advertising and/or providing notifications. The combination is also merely the use of old 

As per Claim 23, while the combination of Arnone/Wilen teach the concept of identifying merchants with which the user has registered gift cards that are in his or her vicinity, they fails to explicitly teach wherein at least one of the available merchant identifier comprises a merchant identifier acquired from the user. 
However, in the same field of endeavor, Wuoti teaches wherein at least one of the available merchant identifier comprises a merchant identifier acquired from the user (¶ 63 “In the case of not finding a match, or a good enough match, (where the probability below set threshold such as below 50% accuracy etc) for location, application can be configured to ask the user to name the place in step S11.4. Example: "It seems that you are first one here, can you name the place for us?" In case the user names the place, the user might be given compensation in form of money, credits, social value, and can be nominated as the "founder" of the place etc.” Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the identifying of merchants with which the user has registered gift cards that are in his or her vicinity as taught by the combination of Arnone/Wilen, by combining the merchant identifier that is acquired from the user as taught by Wuoti, because doing so would enable a user to be compensated for providing the merchant identifier (Wuoti, ¶ 63). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR, Rationale A).

wherein at least one of the available merchant identifier is associated with a merchant code.
	However, in the same field of endeavor, Wuoti teaches wherein at least one of the available merchant identifier is associated with a merchant code (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 61 “#starbucks [i.e., merchant code] relates to coffee shop brand Starbucks.TM., but names like #coffee [i.e., merchant code] relates to coffee, and for examples the acronym #SB [i.e., merchant code] can refer to Starbucks.TM. to mention a few.” Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the merchants as taught by the combination of Arnone/Wilen as modified above, by combining the merchant code as taught by Wuoti, because doing so would help identify the type of merchant (e.g., coffee shop) the user likes to visit which may be used for targeted advertising. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR, Rationale A).

As per Claim 32, it recites substantially similar limitations as claim 22. Therefore, it is rejected using the same rationale. 

As per Claim 33, it recites substantially similar limitations as claim 23. Therefore, it is rejected using the same rationale. 

. 

Claims 26, 28-29, 36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Wilen, in further view of Shugart et al. (US 2014/0122202 A1) (hereinafter “Shugart”).
	 
As per Claim 26, Arnone discloses wherein the notification comprises […] (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least Col. 5 lines 23-26). 
While the combination of Arnone/Wilen as modified above teach all of the limitations, including the notification of merchants within the user’s vicinity, they fail to explicitly teach […] an image representative of a merchandising card associated with the merchandising account, the image comprising at least one of a first image representing the front of the merchandising card or a second image representing the back of the merchandising card.
However, in the same field of endeavor, Shugart teaches an image representative of a merchandising card associated with the merchandising account, the image comprising at least one of a first image representing the front of the merchandising card or a second image representing the back of the merchandising card (The Examiner notes that the above italicized and underlined limitation is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 84 “The selected electronic discount card can be displayed in any manner. For instance, an electronic discount card might resemble a physical discount card in that it might have a front face and a rear face of the card. The front face may include, or have links to, general details of the discount card, such as an identification of the discount card, contact information associated with the . Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the notification of merchants within a user’s vicinity as taught by the combination of Arnone/Wilen as modified above, by combining front face and rear face of merchandising card as taught by Shugart, because doing so would enable a user to determine when a particular merchandising card will expire (Shugart, ¶ 84). The combination would also enable a user to quickly use the merchandising card at a point of sale. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).

As per Claim 28, Arnone discloses wherein: the notification […] (Col. 5 lines 23-26). 
While Arnone discloses sending a notification to the mobile device, Arnone fails to explicitly disclose […] comprises a link associated with the merchandising card; and the link, upon selection by the user, sends an activation request from the user. 
However, in the same field of endeavor, Wilen teaches […] comprises a link associated with the merchandising card (¶ 6); and 
the link, upon selection by the user, sends an activation request from the user (¶ 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the notification to the mobile device as disclosed by Arnone, by combining the acquiring of an activation request from the user which is generated in response to the user interacting with the notification as taught by Wilen, because doing so 

As per Claim 29, Arnone discloses wherein the merchandising card comprises at least one of a gift card, a loyalty card, a rewards card, or a discount card (The Examiner notes that the above italicized and underlined limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least Col. 1 lines 15-30”. Also see citations above.).

As per Claim 36, it recites substantially similar limitations as claim 26. Therefore, it is rejected using the same rationale. 

As per Claim 38, it recites substantially similar limitations as claim 28. Therefore, it is rejected using the same rationale. 

As per Claim 39, it recites substantially similar limitations as claim 29. Therefore, it is rejected using the same rationale. 

Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone in view of Wilen, in further view of Dal Santo et al. (US 2015/0350841 A1) (hereinafter “Dal Santo”).

wherein determining co-location at the first merchant further comprises determining the co-location based on at least one of […] (Col. 5 lines 10-26. Also see citation above.).
While the combination of Arnone/Wilen as modified above determine co-location at the first merchant, they fails to explicitly teach a detected motion using the device locations over the predetermined period of time; a detected speed using the device locations over the predetermined period of time; or a movement pattern of the mobile device over the predetermined period of time based on device location.
However, in the same field of endeavor, Dal Santo teaches a detected motion using the device locations over the predetermined period of time (¶ 32 “Mobile device 102 can use machine learning and data mining techniques to learn the past movement of mobile device 102. The past movement can be recorded as significant locations visited by mobile device 102 and movement of mobile device 102 between the significant locations. Mobile device 102 can determine that a place or region is a significant location upon determining that, with sufficient certainty, mobile device 102 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (e.g., X hours) or a frequency threshold (e.g., X minutes per day, Y number of days per week). Records of movement of mobile device 102 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.” ¶ 33 “In addition to significant locations, the records of movement can include transitions between the significant locations. Each transition from a first significant location to a second significant location can be associated with a transition begin timestamp indicating a time mobile device 102 leaves the first significant location and a transition end timestamp indicating a time mobile device 102 enters the second significant location.” ¶ 35 “Based on state model 104, mobile device 102 can determine (1) a 102 moves from a given significant location to each other significant location, or (2) an entry probability density that mobile device 102 enters a significant location from a previously unknown or unrepresented location. A pattern analyzer of mobile device 102 can determine a daily, weekly, monthly, or annual movement pattern of mobile device 102 using state model 104. A predictive engine of mobile device 102 can use transition probability density (or entry probability density) and the movement pattern to forecast a significant location that mobile device 102 will enter (or stay) at a future time. Mobile device 102 can then use the forecast to provide predictive user assistance, e.g., to assist the user to plan for a future event.” ¶ 76 “Mobile device 102 can determine a pattern of movement based on time.” ¶ 148 “Mobile device 102 can filter out states that, given the difference in time, and given a moving speed of mobile device 102”.  ); 
a detected speed using the device locations over the predetermined period of time (¶¶ 32-33, 35, 76, and 148); or 
a movement pattern of the mobile device over the predetermined period of time based on device location (¶¶ 32-33, 35, 76, and 148). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the determining of the co-location at the first merchant as taught by the combination of Arnone/Wilen as modified above, by combining the use of detected motion, detected speed, and movement pattern of the mobile device as taught by Dal Santo, because doing so would confirm that a user is at a particular merchant location, and not just traveling near the merchant. The combination would also reduce the number of irrelevant notifications sent to the mobile device that would annoy the user. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Allowable Subject Matter
20.	Claims 30 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that the claims are still rejected under 35 U.S.C. § 101. 

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.investopedia.com/terms/m/merchant-category-codes-mcc.asp